                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   STARR INDEMNITY AND LIABILITY CO.,                        CASE NO. C18-0647-JCC
10                               Plaintiff,                    ORDER
11             v.

12   EXPEDITORS INTERNATIONAL OF
     WASHINGTON, INC.,
13
                                 Defendant.
14

15
               This matter comes before the Court on Defendant’s motion for attorney fees and costs
16
     (Dkt. No. 26). Having thoroughly considered the parties’ briefing and the relevant record, the
17
     Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
18
     herein.
19
     I.        BACKGROUND
20
               Plaintiff is a subrogated insurer that paid a cargo damage claim to its insured, Honeywell
21
     Turbo Technologies (India) Pvt. Ltd., for a shipment of turbochargers that was destroyed during
22
     an overland shipment originating in India, but ultimately bound for France via ocean liner. (Dkt.
23
     Nos. 1, 31 at 1.) Prior to filing this lawsuit, Plaintiff sought to recover the insurance payment
24
     from Defendant Expeditors International of Washington, Inc. as the apparent carrier of the
25
     turbochargers, based on the terms of a draft Sea Waybill (the “Sea Waybill”) that had been
26


     ORDER
     C18-0647-JCC
     PAGE - 1
 1   created by an employee of either Defendant or one of its subsidiaries. (See Dkt. Nos. 31 at 68–

 2   69, 19 at 2–3, 18 at 2.) The Sea Waybill is titled “Expeditors International Ocean Sea Waybill,”

 3   lists the shipper, intermediate receiver, and final receiver, and describes the relevant cargo. (Dkt.

 4   No. 31 at 68.) The Sea Waybill lists the forwarding agent as “Expeditors International (I) PVT,”

 5   designates the carrier as “Expeditors International Ocean,” and specifies that the “terms and

 6   condition of service” are available at “www.expeditors.com.” (Id.)

 7          An adjustor for a third-party recovery agent, working on behalf of Plaintiff, attempted to

 8   settle the damage claim with Defendant. (Dkt. No. 32 at 1.) During negotiations, Defendant
 9   agreed to extend the one-year time bar for bringing a lawsuit under the relevant contract and
10   made an offer to settle the claim. (Id. at 1–2, 5.) Defendant also provided the draft Sea Waybill to
11   Plaintiff’s settlement agent during negotiations. (See Dkt. No. 18 at 2.) After settlement
12   negotiations failed, Plaintiff filed this complaint in admiralty on May 3, 2018. (Dkt. No. 1.) The
13   complaint alleged a breach of contract claim premised on the draft Sea Waybill (See id. at 1, 5.)
14   Defendant appeared in this action, but never filed an answer to the complaint. (See Dkt. No. 6.)
15   The parties engaged in discovery, and filed two stipulations to extend various case management
16   deadlines. (See Dkt. Nos. 13, 15, 31 at 50–58.) During discovery, Defendant represented to
17   Plaintiff that the relevant transaction was governed by a Global Airfreight and Ocean Freight
18   Forwarding Services Agreement, to which Defendant was a signatory. (Dkt. No. 31 at 3.)

19          On April 4, 2019, almost one year after the lawsuit was filed, Defendant filed a motion to

20   dismiss or, in the alternative, for summary judgment. (Dkt. No. 17.) Defendant argued, among

21   other things, that the Court lacked subject matter jurisdiction and that Defendant was not

22   contractually liable. (Id. at 9–12.) Defendant asserted that the draft Sea Waybill did not govern

23   the shipment at issue, that the controlling contract did not apply to the damaged goods, and that

24   the goods had been damaged before Defendant’s subsidiary ever received them. (See id.)

25          Plaintiff did not file a response to Defendant’s motion for summary judgment, and the

26   parties eventually filed a stipulation and proposed order of dismissal. (See Dkt. No. 23.) After the


     ORDER
     C18-0647-JCC
     PAGE - 2
 1   Court entered the parties’ stipulation and dismissed Plaintiff’s claims with prejudice, Defendant

 2   filed the present motion for attorney fees and expenses, pursuant to Federal Rule of Civil

 3   Procedure 54(d)(2) and Revised Code of Washington § 4.84.185. (Dkt. No. 26.) Defendant

 4   argues that Plaintiff’s lawsuit was frivolous because Plaintiff “failed to properly evaluate the

 5   merits of its case, both prior to and after filing the suit when [defense] counsel raised concerns

 6   about this Court’s lack of jurisdiction and the substantive unviability of plaintiff’s claims.” (Id. at

 7   1.)

 8   II.     DISCUSSION
 9           A.      Legal Standard
10           Parties are typically required to bear their own attorney fees, unless a statute or court
11   order provides otherwise. See Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of
12   Health & Human Res., 532 U.S. 598, 602 (2001); Fed. R. Civ. P. 54(d)(2). Under Washington
13   law, a court may require a nonprevailing party to pay the prevailing party’s reasonable expenses,
14   including attorney fees, if the court finds that the action “was frivolous and advanced without
15   reasonable cause.” Wash. Rev. Code § 4.84.185; Biggs v. Vail, 830 P.2d 350, 352 (Wash. 1992)
16   (“The lawsuit or defense, in its entirety, must be determined to be frivolous and to have been
17   advanced without reasonable cause before an award of attorneys’ fees may be made pursuant to
18   the frivolous lawsuit statute.”). “A lawsuit is frivolous when it cannot be supported by any

19   rational argument on the law or facts.” Tiger Oil Corp. v. Dep’t of Licensing, 946 P.2d 1235,

20   1241 (Wash. Ct. App. 1997) (collecting cases). The decision to award attorney fees for a

21   frivolous lawsuit is within the trial court’s discretion. Rhinehard v. Seattle Times, 798 P.2d 1155,

22   1160 (Wash. Ct. App. 1990).

23           B.      Defendant’s Motion for Attorney Fees and Costs

24           An award of attorney fees and expenses to Defendant is not warranted in this case

25   because the relevant facts and procedural history demonstrate that Plaintiff had reasonable cause

26   to file this lawsuit. It is undisputed that prior to initiating this action, Defendant provided


     ORDER
     C18-0647-JCC
     PAGE - 3
 1   Plaintiff’s settlement agent with a copy of the draft Sea Waybill that was the basis for Plaintiff’s

 2   claim against Defendant. (See Dkt. No. 18 at 2.) The information in the Sea Waybill—as well as

 3   the terms and conditions which apply to that document contained on Defendant’s website—

 4   provided a reasonable basis for Plaintiff to believe that it had a claim against Defendant or its

 5   subsidiaries as the carrier for the damaged cargo. (See Dkt. No. 31 at 10, 68.) The Sea Waybill

 6   refers to Defendant’s subsidiary as the “carrier,” a term which Defendant uses in its Sea Waybills

 7   to mean “Expeditors International of Washington, Inc. and its subsidiaries.” (Id.) Moreover, the

 8   Sea Waybill provided Plaintiff with a reasonable basis to believe that this Court could exercise
 9   general maritime jurisdiction over the claim because the document represented a maritime
10   contract. 1 (See Dkt. No. 31 at 68); see Norfolk Southern Ry. Co. v. Kirby, 543 U.S. 14, 16 (2004)
11   (explaining that maritime jurisdiction can be based on contracts involving land-based intermodal

12   transportation). That further discovery may have ultimately revealed that Defendant was not the

13   actual carrier of the shipment or contractually liable for the damaged goods does not mean that

14   Plaintiff did not have reasonable cause to file the lawsuit.

15           The Court also notes that Defendant’s litigation conduct supports the conclusion that

16   Plaintiff had a reasonable basis to file this lawsuit. Prior to the lawsuit, Defendant made a

17   settlement offer to Plaintiff’s third-party agent. (Dkt. No. 33 at 5.) After Plaintiff initiated this

18   lawsuit, Defendant did not file an answer, and instead participated in discovery and filed two

19   stipulations to modify the Court’s scheduling order. (See generally Dkt. No. 31.) Defendant did

20   not even move for summary judgment until almost a year after the lawsuit was filed and it had

21   conducted fact discovery. Nor has Defendant provided any evidence that Plaintiff filed this suit

22   in bad faith, or that its litigation conduct has been vexatious or harassing. Under all of the

23   circumstances, the Court concludes that an award of attorney fees and expenses is unwarranted.

24
             1
               The terms and conditions governing the Sea Waybill found on Defendant’s website also
25   include a choice of venue provision under which Defendant consents to defend against any claim
     in either the U.S. District Court in the Western District of Washington or King County Superior
26   Court. (See Dkt. No. 31 at 26.)

     ORDER
     C18-0647-JCC
     PAGE - 4
 1   III.   CONCLUSION

 2          For the foregoing reasons, Defendant’s motion for attorney fees and costs (Dkt. No. 26)

 3   is DENIED

 4          DATED this 5th day of August 2019.




                                                        A
 5

 6

 7
                                                        John C. Coughenour
 8                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0647-JCC
     PAGE - 5
